DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment of 5/28/2021
The present office action is made in response to the amendment filed on 5/28/2021. It is noted that in the amendment, applicant has amended claims 1-2, 5-6 and 14 and added a new set of claims, i.e., claims 15-16, into the application. There is not any claim being canceled. As newly-added, the pending claims are claims 1-16.
Response to Arguments
3.	The amendments to the claims as provided in the amendment of 5/28/2021, and applicant's arguments provided in the mentioned amendment, pages 6-10, have been fully considered and are sufficient to overcome all objections and rejections to the pending claims as set forth in the office action of 2/9/2021.
Election/Restrictions
4.	Claim 1 is allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 2/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/9/2021 is now withdrawn.  Claims 5-12, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. See Note below.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note: Each of the rejoined claims 10 and 12 contains at least one feature which is unclear or confusing with features recited in its base claim and thus needs to be amended, see below. An examiner’s amendment is provided in the present office action.
a) In claim 10: the feature thereof “the optical laser system comprises a compensating lens … laser beam path” (lines 1-3) is confusing because it is unclear whether the so-called “a compensating lens” (line 2) is the compensating lens as recited in base claim 5. Applicant is respectfully invited to review the amended claim 6 which is also dependent upon claim 5 in which the claimed language related to the compensating lens is used. The examiner is of opinion that the terms “a compensating lens” appeared on line 2 of claim 10 needs to be amended as --the compensating lens-- for the purpose of clarification  of the structure of the claimed laser microscope system.
b) In claim 12: the feature thereof “an illumination device with a light source” appeared on line 2 of the claim is confusing because the base claim 1 recites an illumination device with a light source on line2-3. The feature of “an illumination device with a light source” appeared on 
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
In the claims:
A) In each of claims 5-6:  Changed the status indicator appeared on line 1 of each claim from “(Withdrawn – Amended)” to --(Currently Amended)--;
B) In each of claims 7-12:  Changed the status indicator appeared on line 1 of each claim from “(Withdrawn)” to --(Previously Presented)--;
C) In claim 10: Changed the terms thereof “a compensating lens” appeared on line 2 of the claim to --the compensating lens--; and
D) In claim 12: Changed the terms thereof “an illumination device with a light source” appeared on line 2 of the claim to --the illumination device with the light source--.
Allowable Subject Matter
7.	Claims 1-16 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
The laser microscope system as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the WO 2015/158861 and the DE 10 2012 207 240 by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872